Citation Nr: 1019132	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-15 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a psychiatric 
disability, to include depression and anxiety.

3.  Entitlement to service connection for hypersomnia. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to October 
1975 and from October 1, 2001, to October 20, 2001, with 
additional service with the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a low back disability, depression, and 
hypersomnia.  In January 2010, the Board remanded the claim 
to afford the Veteran a hearing before the Board.  In 
February 2010, the RO contacted the Veteran via telephone, 
and he indicated that he did not wish to have a hearing.  
Therefore, the Board will proceed with the adjudication of 
the claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


REMAND

Additional development is necessary prior to further 
disposition of the claims.

The Veteran's service separation papers reflect that his 
military occupational specialty during his first period of 
active duty was aircraft control and warning repairman.  He 
was then a satellite wideband and telemetry services 
craftsman while in the Army National Guard and during his 
second period of active duty.  The Veteran has submitted 
statements completed by himself and his service colleagues 
that his in-service tasks included physically tolling 
activities such as construction work and preparing equipment 
for mobility.  Because the frequency and extent to which the 
Veteran reported to inactive duty for training and active 
duty for training with the Army National Guard remains 
unclear to the Board, and such information, including the 
Veteran's duties, would be beneficial in gaining a better 
understanding of the Veteran's many years of service and the 
etiology of his current disabilities, the Veteran's complete 
service personnel records should be requested and obtained.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).

With regard to the Veteran's claim for service connection for 
a low back disability, the Veteran contends that his current 
low back disability is related to an injury he sustained in 
February 1975.  He also contends that his low back disability 
has been aggravated by his service with the Army National 
Guard and his second period of active duty.  

Service medical records reflect that in February 1975, the 
Veteran injured his back while lifting a box.  He reported 
having muscle spasms.  He was prescribed pain medication, 
told to apply heat to his back, and placed on light duty for 
five days.  On September 1975 separation examination, the 
Veteran denied having any back problems, and no back 
diagnosis was provided.  On October 1976, November 1977, 
October 1978, October 1979, and September 1981 reserve annual 
examinations, the Veteran denied any low back problems.  On 
June 1984 entrance examination for the Army National Guard, 
the Veteran denied experiencing any low back problems.  
Beginning in 1988, on his annual Army National Guard 
examinations, the Veteran reported having had low back 
surgery and continuing lower back pain and radiation.  In 
August 2003, the Veteran was instructed not to complete sit-
ups at his annual examination.  In September 2004, he 
received a waiver from the annual fitness test due to his low 
back problems.  In June 2005, he applied for a waiver from 
the fitness test.  The waiver was allowed, however, the 
physician stated that the Veteran had to be tested within the 
next three to four months.  In August 2005, based upon the 
Veteran's complaints of back pain and lower extremity 
numbness, his desire not to complete the annual physical 
fitness tests, and the medication that he was taking for 
depression and hypersomnia, the Veteran was found to be unfit 
for deployable duty, and was discharged from further military 
service. 

Private treatment records beginning in December 1984 reflect 
that the Veteran experienced a sudden onset of low back pain 
while driving a truck.  He did not remember any specific 
lifting injury.  He had a previous episode in March 1984 and 
was seen by a chiropractor.  X-ray examination revealed 
slight reverse spondylolisthesis at L-5, S-1 and what 
appeared to be low sacral bifida.  The diagnosis was low back 
strain.  In January 1985, the Veteran reported that his 
symptoms were improving and was able to go back to work.  The 
physician stated that he did not anticipate any permanent 
physical impairment due to the injury.  Then, in February 
1987, the Veteran reported having another episode of back 
pain that began when he turned to close the door of a van.  
He reported no heavy lifting.  X-ray examination was normal.  
The diagnosis was low back strain.  In April 1987, his low 
back pain had only worsened, and he received a steroid 
epidural, which provided him with relief.  In October 1987, 
he reported that while he was in Europe with the Army 
National Guard, he awoke with back pain.  He was sleeping on 
a hard bed, whereas he usually slept on a water bed when at 
home.  There was pain in the low back with radiation to the 
lower left extremity.  The Veteran continued to experience 
low back pain, and, in April 1988, underwent a laminotomy 
with excision of a ruptured disc at L5-S1.  Subsequent 
records indicate continued back pain, exacerbated by certain 
tasks, but with no particular reported injury.  The Veteran 
received steroid treatments with short term relief.  In 
August 2003, the Veteran was concerned about completing sit-
ups at his annual National Guard examinations because of his 
low back.  His physician stated that he could do sit-ups, and 
instructed him on strengthening exercises to help. An August 
2004 record reflects that the Veteran sought treatment for 
back pain and radiating symptoms to the right leg.  X-ray 
examination revealed degenerative joint disease at L5-S1.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 
8 Vet. App. 69 (1995).  The Veteran has not yet been afforded 
a VA examination with relation to this claim.  Accordingly, 
it remains unclear to the Board whether the Veteran's current 
low back disability is related to the injury sustained in 
service, or was aggravated by his service.  As a VA examiner 
has not yet had the opportunity to review the Veteran's 
claims folder and render an opinion as to whether the 
Veteran's current low back disability is related to an injury 
sustained in service, and such a relationship is unclear to 
the Board, a remand for an examination and etiological 
opinion is necessary to adjudicate the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claims for service connection 
for depression, anxiety, and hypersomnia, the Veteran 
contends that his depression, anxiety, and hypersomnia are 
related to his service.  Specifically, he contends that the 
stress of possible deployment and of increasing duties and 
drill weekends aggravated his mental disabilities.  He 
contends that ever since 9/11, there was more pressure to 
complete tasks immediately, and that his stress level was 
always amplified while on duty.  He also contends that his 
psychiatric disabilities and hyersomnia are secondary to his 
low back disability, since the pain and limitations related 
to his low back disability have impacted his mental status 
significantly. 

Service medical records reflect that on June 1973 entrance 
examination, the Veteran checked "yes" to nervous trouble.  
He denied any symptoms of depression.  On annual examinations 
in September 1981 and in June 1984, he also checked "yes" 
to nervous trouble.  Both times he explained that he had a 
slight stammer when he was nervous.  In August 1999, he was 
evaluated for a top secret security clearance.  The evaluator 
noted these service medical records, but ultimately 
determined that the Veteran had a past history of anxiety 
that had resolved, and he was not considered a security risk.  

Private treatment records beginning in October 1996 reflect 
that the Veteran reported having problems with his nerves.  
He swallowed a lot and had shortness of breath.  He was 
unable to sleep and was tired during the day.  His job and 
his home life were major stressors.  He reported that he had 
this same issue in December 1994 and was treated with anti-
anxiety medication.  He was prescribed medication to help his 
anxiety.  In January 1998, the Veteran reported having a ten 
day history of insomnia.  His wife had been ill and he was 
having financial trouble.  He was diagnosed with insomnia 
without depression or anxiety, and prescribed a sleeping 
pill.  In June 1998, the Veteran reported fatigue and daytime 
somnolence.  He also felt nervous and anxious.  He was 
diagnosed with fatigue and somnolence, which was felt might 
be related to depression or a sleep disorder.  A sleep survey 
ruled out apnea.  He agreed to begin taking an anti-
depressant.  These records also reflect that the Veteran was 
treated for attention deficit disorder.  Subsequent records 
reflect that he was treated for depression, and was 
prescribed anti-depressant medication in 2001.  In April 
2003, the diagnosis was generalized anxiety disorders.  In 
December 2004, his physician notified the McGhee Tyson Air 
Base that the Veteran was taking medication for his 
depression.  In January 2005, his physician informed the air 
base that he was continuing to take the medication for his 
depression, and the prognosis was expected to be fairly good.  
In April 2005, the Veteran underwent a sleep study due to 
increased daytime somnolence, and, as a result, was diagnosed 
with hypersomnia.  He was placed on medication to control his 
sleeping habits. Service separation papers indicate that the 
Veteran's medication for his psychiatric disorders and 
hypersomnia were factors that determined his disqualification 
from further service with the Army National Guard.  

The Veteran has not yet been afforded a VA examination in 
relation to these claims.  Accordingly, it remains unclear to 
the Board whether his psychiatric disabilities and 
hypersomnia are related to his service, or were aggravated by 
his service.  As a VA examiner has not yet had the 
opportunity to review the Veteran's claims folder and render 
an opinion as to whether the Veteran's current disabilities 
are related to his service, including his Army National Guard 
service, and such a relationship is unclear to the Board, a 
remand for an examination and etiological opinion is 
necessary to adjudicate the claims.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Lastly, records from the Social Security Administration (SSA) 
are outstanding.  In May 2006, the Veteran reported that he 
was denied benefits by SSA, and was in the process of 
appealing that decision.  Because these records are not 
included in the claims folder, these should be obtained on 
remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all service personnel records 
from the National Personnel Records Center 
(NPRC), or other appropriate storage 
facility, for the appellant.  The records 
should be associated with the claims file.  
All efforts to obtain records should be 
fully documented, and the facilities must 
provide a negative response if records are 
not available. request the records from 
the appropriate service department entity, 
either from the National Personnel Records 
Center (NPRC), the state in which his ARNG 
unit was headquartered (Alabama), the U.S. 
Army Reserve Personnel Center, or other 
appropriate records center. 

If records documenting the periods during 
which the Veteran performed active 
service, ACDUTRA, INACDUTRA, or other paid 
reserve service, are not located, after 
contacting all possible state and Federal 
records centers, then request that the 
Defense Finance and Accounting Service 
(DFAS) provide records of the Veteran's 
pay status during any year he contends he 
had service. Provide DFAS with a copy of 
the Veteran's DD214's of record and NGB 
Form 22, reflecting when the Veteran was 
separated from his last reserve component, 
if located, or with other documents 
reflecting the Veteran's ARNG service. If 
DFAS has no records for the Veteran, ask 
DFAS to suggest where records of the 
Veteran's pay for reserve component 
service might be located.

2.  Contact the Social Security 
Administration and obtain a copy of the 
administrative decision relating to the 
Veteran's claim for benefits, as well as 
the medical records used to support the 
determination.

3.  Schedule the Veteran for a VA 
examination to determine whether there is 
any relationship between his current low 
back disability and his periods of active 
service.  The claims file must be reviewed 
by the examiner and the examination report 
should note that review.  The examiner 
should provide the rationale for all 
opinions provided.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the Veteran's 
low back disability is etiologically 
related to his periods of active service, 
including his two periods of active duty, 
and his service with the Army National 
Guard.  In addition to the medical 
records, the examiner should consider the 
Veteran's statements regarding his 
symptoms in service and his statements of 
continuous symptoms of back problems after 
service, including the onset of back pain 
in the late 1980's.  Additionally, the 
examiner should specifically comment as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran's low back disability was 
aggravated or permanently worsened as a 
result of his Army National Guard duty and 
second period of active service.  

4.  Schedule the Veteran for a VA 
examination to determine whether there is 
any relationship between his current 
psychiatric disabilities, including anxiety 
and depression, and his periods of active 
service.  The claims file must be reviewed 
by the examiner and the examination report 
should note that review.  The examiner 
should provide the rationale for all 
opinions provided.  In addition to the 
medical records, the examiner should 
consider the Veteran's statements regarding 
his symptoms in service and his statements 
of continuous symptoms of anxiety and 
depression after service.  

a)  Is it at least as likely as not 
(50 percent probability or greater) 
that the Veteran's psychiatric 
disabilities are etiologically 
related to his two periods of active 
service and his service with the 
Army National Guard.  

b)  Is it at least as likely as not 
(50 percent probability or greater) 
that the Veteran's psychiatric 
disorders pre-existed service, or 
were aggravated as a result of 
serving in the military?  The 
examiner must determine whether 
these conditions condition clearly 
and unmistakably existed prior to 
his service and were chronically 
aggravated or permanently worsened 
as a result of his two periods of 
active service and his Army National 
Guard service.

c)  Is it at least as likely as not 
(50 percent probability or greater) 
that the Veteran's psychiatric 
disorders were either caused or 
aggravated (permanently worsened) by 
his low back disability?

5.  Schedule the Veteran for a VA 
examination to determine whether there is 
any relationship between his current 
hypersomnia and his periods of active 
service.  The claims file must be reviewed 
by the examiner and the examination report 
should note that review.  The examiner 
should provide the rationale for all 
opinions provided.  In addition to the 
medical records, the examiner should 
consider the Veteran's statements 
regarding his symptoms in service and his 
statements of continuous symptoms of sleep 
problems since service. 
  
a)  Is it at least as likely as not 
(50 percent probability or greater) 
that the Veteran's hypersomnia is 
etiologically related to his two 
periods of active service, including 
his two periods of active duty and 
service with the Army National 
Guard?

b)  Is it at least as likely as not 
(50 percent probability or greater) 
that the Veteran's sleep disorder 
was either caused or aggravated 
(permanently worsened) by his low 
back disability and psychiatric 
disabilities?

6.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


